Opinion filed April 23, 2015




                                     In The


        Eleventh Court of Appeals
                                  ___________

                               No. 11-15-00065-CR
                                  ___________

                HAROLD WAYNE MITCHELL, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR43869


                      MEMORANDUM OPINION
       Harold Wayne Mitchell, Appellant, filed an untimely pro se notice of appeal
from a conviction for burglary of a building. We dismiss the appeal.
       The documents on file in this case indicate that Appellant’s sentence was
imposed on January 12, 2015, and that his pro se notice of out-of-time appeal was
filed in the district clerk’s office on March 13, 2015. When the appeal was filed in
this court, we notified Appellant by letter that the notice of appeal appeared to be
untimely and that the appeal may be dismissed. We requested that Appellant
respond to our letter and show grounds to continue. Appellant has responded but
has not shown grounds to continue the appeal.
      Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant’s notice of appeal was filed with the clerk of
the trial court sixty days after his sentence was imposed and that no motion for new
trial was filed. The notice of appeal was, therefore, untimely. Absent a timely filed
notice of appeal or the granting of a timely motion for extension of time, we do not
have jurisdiction to entertain this appeal. Slaton v. State, 981 S.W.2d 208 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993). This court, as an
intermediate appellate court, has no jurisdiction to grant an out-of-time appeal or to
consider a motion for an out-of-time appeal; the Texas Court of Criminal Appeals is
the only court with jurisdiction in final postconviction felony proceedings. Olivo,
918 S.W.2d at 522–24, 525 n.8; Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991). Additionally, we note that the trial court’s certification
of Appellant’s right of appeal indicates that Appellant has no right of appeal because
this is a plea-bargain case and because Appellant waived his right of appeal. See
TEX. R. APP. P. 25.2(a)(2), (d).
      This appeal is dismissed for want of jurisdiction.


April 23, 2015                                              PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
                                           2